Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2020 has been entered.
 
Applicant’s Amendment
As requested, Applicant’s after final amendment filed 5/15/2020 has been entered.  Claims 1-9 have been amended.
In Applicants REMARKS, in the Claims section on page 1 support of instant amendments are noted to be in US application 15/425,910, however ‘910 is unrelated to the instant application which is 15/425810.
Claims 1-23 are pending.

Election/Restriction
Applicant's election with traverse of Group 1 and species of SEQ ID NO: 15 in the reply filed on 4/5/2019 was acknowledged.  

Claims 1-23 are pending.  Claims 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/5/2019.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Examiner note, the method claims that are withdrawn have not been amended consistent with the product claims under examination.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 1-9, drawn to a system for in situ hybridization and the species of SEQ ID NO 15, are currently under examination.

Priority
	This application filed 2/6/2017 is a Con of PCT/EP2015/068041 filed 8/5/2015, which claim benefit to US provisional application 62/034035 filed 8/6/2014.
	No comment is made in Applicant’s response regarding the summary of priority. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the amendment of claim 1 to require ‘a first plurality of synthetic single-stranded oligonucleotide probes’ is withdrawn.
Upon reconsideration of the teaching of the specification and the requirements for what the ‘system’ comprises, consistent with Applicant’s election, it appears that SEQ ID NO: 15 is all that is structurally necessary to provide the system as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov et al. and Nietzel et al. (Hum Genet (2001) 108 :199–204 DOI 10.1007/ s004390100459).
As amended, claim 1 is directed to a system that comprises a probe comprising the nucleic acid sequence set forth in SEQ ID NO: 15 which has been modified to have a detectable label.  It is noted that the claims are directed to a system for the intended use of in situ hybridization, wherein the nucleic acid of SEQ ID NO 15 is configured to provide for several descriptive characteristics when used for the analysis, however in review of the guidance of the specification it appears that the claims encompass simply SEQ ID NO: 15 and the characteristics are inherent to the structure provided by this sequence.  Further, as set forth in dependent claim 2, the structural requirement of the probe encompasses SEQ IS NO 15, 40bp fragments and sequences that are at least 70% homologous (other dependent claims provide for increasing homology of 80-90% and size ranges of 50-100nt) and that the sequence identifies PIK3CA locus (claim 9).
A sequence search of the art for SEQ ID 15: gccttcgtag taaacgggat ttcttcgtgt aatgatagac aatagaattc tcagtgaatt tttttctgtg tgtgtgtatt identifies Homo sapiens alpha satellite DNA Sequence ID: Z12006.1 that is described by Alexandrov et al.  
Query  1    GCCTTCGTAGTAAACGGGATTTCTTCGTGTAATGATAGACAATAGAATTCTCAGTGAAtt  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  30   GCCTTCGTAGTAAACGGGATTTCTTCGTGTAATGATAGACAATAGAATTCTCAGTGAATT  89

Query  61   tttttCTGTGTGTGTGTATT  80
            ||||||||||||||||||||
Sbjct  90   TTTTTCTGTGTGTGTGTATT  109 and provides the teaching that such probes were verified by in situ hybridization (see page 516, bottom of 2nd column, Alexandrov et al does not in situ hybridization.  More specifically Alexandrov et al. teach a full-length copy of the alpha satellite higher-order repeated unit characteristic of human chromosome 3 which is 2889bp (as provided by locus Z12006 in GenBank). While it is acknowledged that Alexandrov et al. do not specifically teach the descriptive clauses of claim 1 or that in the dependent claims, however based on the present disclosure these appear to be inherent to the sequence itself and not to any configuration that modifies the sequence.  Accordingly, the sequence provided by Alexandrov et al. and used for localization by in situ hybridization provide for the limitations of the claims in teaching the sequence itself.  With respect to dependent claims, as evidenced above by the 80bp stretch of homology, both size and amount of homology are also provided by the sequence of Alexandrov et al.
While Alexandrov et al. teach that in situ hybridization was used, they do not provide the details of such methodology.  At the time of filing the use of nucleic acid probes for in situ hybridization, such as FISH analysis were well known.  For example, Nietzel et al. provide multiple probes for several chromosomes and methodology for their use in FISH analysis.  Nietzel et al. provide centromere probes for chromosome 3 but do not provide the specific sequence.  However, Alexandrov et al. teach a full-length copy of the alpha satellite higher-order repeated unit characteristic of human chromosome 3.  Alexandrov et al. do not specifically teach the descriptive clauses of claim 1 or that in the dependent claims, based on the present disclosure these appear to be inherent to the sequence itself and not to any configuration that modifies the sequence.  Moreover, Nietzel et al. provide that methodologies such as FISH and the use of probes for centromeres do provide for labeling of chromosomes that are circular in shape and appear to meet the descriptive clauses set forth in the instant claims.  Further, Nietzel et al. 
It is noted that Nietzel et al. provide for the use of centromere probes, but do not specifically provide the probes of Alexandrov et al. however it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to substitute the specific sequences of Alexandrov et al. for that generally provided by Nitzel et al. for labeling chromosome 3.  One having ordinary skill in the art would have been motivated to use the sequences of Alexandrov et al. with the teachings of Nitzel et al. because of the detailed analysis and uniqueness of the structure of the sequences identified and characterized.  There would have been a reasonable expectation of success given the results of Nitzel et al. that multiple probes can be labeled with unique and separate labels for visualization and successfully used for in situ hybridization, and thus provide for a system of SEQ ID NO 15 and probes to chromosome 3 including PIK3CA as broadly claimed.  Thus, the claimed invention as a whole was clearly prima facie obvious.
Response to Applicant’s arguments
In arguments provided 5/15/2020 Applicants note the amendments to the claims.  Applicants provide a summary of the references and basis of the rejection for the reliance of their teaching.  Noting the guidance of the MPEP for the requirement of anticipation and basis of obviousness, specifically that every limitation recited in a claim needs to be taught in art and that the basis of the rejection is not prima facie.  Noting the guidance of the specification for the difficulty of making a Chromosome 3 specific probe, and the lack of teaching in the cited references for the all the limitations of the claims Applicants argue that neither alone nor 
As noted above, a review of the evidence of record and consistent with the election of SEQ ID NO: 15, the properties listed are simply observations consistent with the use of SEQ ID NO: 15 and its use for in situ hybridization.  Given the breadth of the claim and flexibility of homology to SEQ ID NO 15, it appears that all the is required for anticipation of the claimed system is a labelled sequence that meets the level of homology set forth in the claims.  It is acknowledged that claims provide properties in a particular context, but these appear to be a property of the labelled sequence itself.  Again, it is noted that the properties listed in the amended claims are directed to an intended use of the probe for in situ hybridization, and do not appear to be a property that engineered into the sequence or a property of the label that is attached, in particular in view of the dependent claims that provide for even greater flexibility in the homology.  In situ hybridization with respect to the probe claimed simply requires a labeled probe, and that any labelled probe falls within the boundaries of the pending claims.
  As outlined in the interpretation of the claim in the basis of the rejection and response to arguments, it is emphasized that the claims are directed to a product and require two elements SEQ ID NO: 15 and a label attached thereon.  Alexandrov et al. provide for SEQ ID NO: 15 and for its use in in situ hybridization, and the details of such methodology are provided by Nitzel et al., and both teach that the probes are intended for labeling chromosome 3 which is what SEQ ID NO: 15 would do.  The level of skill in the art is high, and even one having ordinary skill in the art would have appreciated and been motivated to use the sequences of Alexandrov et al. with the teachings of Nitzel et al. because of the detailed analysis and uniqueness of the structure of the sequences identified and characterized for chromosome 3.  Applicants reliance of properties consistent with the use of the probe for the same method of in 
Therefore, for the reasons above and of record, the ejection is maintained.

Conclusion
No claim is allowed.
At the time of filing, probes specific for centromeres and that are used for FISH analysis were known and commercially available for the use in genetic analysis.  For example Angela Nietzel et al. provide multiple probes for several chromosomes and methodology for their use in FISH analysis (in  Hum Genet (2001) 108 :199–204 DOI 10.1007/ s004390100459).  In the reference, Nietzel provides data demonstrating that probes to the centromere for chromosome 3 were known, and provide a visual basis for a visual representation of the hybridization results.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph Woitach/Primary Examiner, Art Unit 1631